DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending.

Priority
Acknowledgement is made of applicant's claim for priority based on application 15/927,747 (now Patent No. 11317286) filed on 03/21/2018.

Examiner Note
In view of ¶81 of the specification which states “In the claims, the phrase ‘computer storage medium’ and variations thereof does not include waves or signals per se and/or communication media”, the term “computer storage medium” in claims 15-20 has been interpreted as a non-transitory medium.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11317286. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 of U.S. Patent No. 11317286 include the limitations recited in claims 1-20 of the instant application.
Instant application 17727943
Patent No. 11317286
1
1
2-7
2-6
8
1
9-14
2-6
15
1
16-20
2-6


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

US 20160192196 discloses communication networks 120A-B are provided by a hotspot access point 130…when a user device 110 requests secure network access, the request may be redirected to web portal server 140, which may convey the request to hotspot controller 150…Hotspot controller 150 manages the one or more hotspot access points 130 in network environment 100…In terms of security, for example, the hotspot controller 150 may receive a request that a user device 110 be allowed to use the secured communication network 120B. Hotspot controller 150 dynamically generates a unique pre-shared key for the requesting user device 110 and return the key to web portal server 140, which in turns generates a web page displaying the unique pre-shared key to the user device 110. User device 110 may then use the pre-shared key in a request to access secure communication network 120B.

US 20140328250 discloses presenting the administration user interface of the access point to an administrator, owner, or manager operating a personal computer (PC) for managing the access point and allowing the administrator, owner or manager to select settings or configurations through the administration user interface to generate by the access point authentication codes or vouchers.

US 9584335 discloses the system and method will often further use the router to provide an operator interface wherein an operator (usually a human operator) may configure various user associated device identification criteria and the router controlled device operational heuristics. This operator interface can be produced by various methods and devices. In some embodiments, the WiFi router can use its processor to provide this operator interface by generating web pages to a router connected computerized device used by the user (often the user device will be running a web browser).

US 9419799 discloses providing secure credential using the secure credential package created by the access connector 140, according to embodiments…After a secure credential package is created as shown in FIG. 2 with an exemplary format as shown in FIG. 3, a client 410 may use the secure credential package stored on the client device 410 for authentication and authorization. The client 410 may send the secure credential package in step 412 to the access connector 140…After obtaining the at least one key and the secure credential package, the secure package validator 144 may decrypt the secure credential package.

US 20080250478 discloses the network administrator can set an authentication key in the router (using, for example, the router's configuration interface) to use one of the secured access approaches (i.e., the shared-key approach or pre-shared-key approach). In this case, client devices that do not provide the proper authentication key value during authentication will be denied access to the network. In the shared-key authentication approach, the client may obtain the authentication key from the router…FIG. 5 shows a sample user interface 500 that may be used for configuring a router, according to an embodiment of the present invention…FIG. 5 shows a sample user interface 500 that may be used for configuring a router, according to an embodiment of the present invention. This configuration interface provides for changing the SSID (see 510) and channel (see 520), and for selecting one of the authentication mechanisms (see 530). Encryption may be enabled or disabled using this configuration interface, as shown at 540 (which refers to "WEP", the Wired Equivalent Privacy encryption algorithm that is built into the 802.11 specification). Any one of 4 authentication keys may be specified from this sample interface, as shown at 570; a drop-down box 560 allows the user to select the encoding in which the keys are specified… Upon receiving the authentication key from the client device, the router performs an authentication process for that client. Block 220 tests whether the authentication is successful. If so, then the client is allowed access (Block 240)…If the test in Block 220 has a negative result, however (indicating that the client device did not supply the correct authentication key), access to the network through this router is denied (Block 230).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436